DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claims 11-15 are withdrawn from further consideration as being directed to non-elected inventions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-10 and 16-20, in the reply filed on 3 August 2022 is acknowledged.  The traversal is on the ground(s) (a) that Coat does not disclose a composition with a particle size in the range of 1 to 25 µm (Remarks, pages 13-14, (b) the inventive examples of Coat use a particle size larger than the claimed range (Remarks, page 14), and (c) Coat does not teach the benefit of improved stability to sedimentation that the claimed size range provides (Remarks, page 14).  
This is not found persuasive because:
Coat teaches a particle size of 20 nm to 200 µm (page 42) which overlaps the claimed range thereby rendering the claimed range obvious.
Applicant is improperly limiting the teachings of Coat to only the preferred embodiments.  Coat teaches a particle size of 20 nm to 200 µm (page 42) which overlaps the claimed range thereby rendering the claimed range obvious.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123(I).
The fact that Coat does not recognize sedimentation stability is immaterial.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145(II).  Furthermore, Applicant has provided no showing of evidence demonstrating any unexpected results.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 August 2022.
Claim Objections
Claim 3 is objected to because of the following informalities:  
“wtof” in line two should read “wt of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites the same species for organic solvent (S) as those recited in claim 1.  Therefore, claim 9 does not further limit organic solvent (S).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Publication FR 2969635 to Coat cited in Information Disclosure Statement filed 7 May 2020 (herein Coat, see machine translation, cited page numbers refer to the page number of the document filed).
Regarding claim 1, Coat teaches an aqueous dispersion of polyaryletherketone (herein PAEK) comprising an at least partially neutralized polyamic acid (page 41) wherein the PAEK is in the form of dispersed particles having an average diameter of 20 nm to 200 µm (page 42).  Examiner notes that Coat teaches only an average particle size and not a d50; however, given the broad overlap of the range taught by Coat and the claimed range, one of ordinary skill in the art would reasonably expect the particles of Coat to have a d50 that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Furthermore, the method by which particle size is measured does not alter the particle size itself; therefore, while Coat does not teach the use of laser light scattering according to ISO 13320, the particle size taught by Coat still meets the claimed limitations.  The dispersing liquid of Coat is more than 50 wt% water and can include at least one other liquid such as ethanol, isopropanol, n-butanol, or isobutanol (page 42).  Examiner notes that a dispersing liquid containing more than 50% water would correlate to less than 50 wt% of the at least one other liquid which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Coat teaches that the polyamic acid comprises more than 50 mol% recurring units comprising at least aromatic ring and at least one amic acid group and/or imide group wherein more than 50 mol% of the recurring units comprise at least one amic acid group (page 42).  The polyamic acid of Coat is neutralized with a basic compound (page 45).
Regarding claims 2 and 16, Coat teaches all the limitations of claim 1 as discussed above.
Coat teaches that the PAEK comprises more than 50 wt% of recurring units R1 given by formulas VI-XXV (pages 7-9 and 42) and that the PAEK copolymer can contain at least two different formulas chosen from formulas VI-XXV (page 42).  Formulas VI, VII, VIII, IX, X, XI, XII, XIV, XV, XVI, XVIII, XX, and XXI of Coat correspond to formulas KB, KO, KN, KA, KC, KD, KE, KH, KI, KJ, KL, KF, and KG recited in instant claim 2, respectively; and formulas VI, VII, VIII, and IX of Coat correspond to formulas J’-C, J’-A, J’-D, and J’-B recited in instant claim 16 .  Examiner notes that the more than 50 wt% taught by Coats would overlap the claimed molar range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Coat teaches all the limitations of claim 1 as discussed above.
Coat teaches that the composition comprises 0.5-75 wt% of the PAEK (page 43). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 4, Coat teaches all the limitations of claim 1 as discussed above.
As discussed above, Coat teaches PAEK particles having an average diameter of 20 nm to 200 µm (page 42).  Examiner notes that Coat teaches only an average particle size and not a d50; however, given the broad overlap of the range taught by Coat and the claimed range, one of ordinary skill in the art would reasonably expect the particles of Coat to have a d50 that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 5, Coat teaches all the limitations of claim 1 as discussed above.
Coat teaches that the polyamic acid can have recurring units R2-A through R2-D (pages 33-34 and 43) that correspond to the formulas recited in instant claim 5.
Regarding claim 6, Coat teaches all the limitations of claim 1 as discussed above.
Coat teaches that the polyamic acid has an acid number of at least 100 (page 43).
Regarding claim 7, Coat teaches all the limitations of claim 1 as discussed above.
Coat teaches that the composition comprises 0.01 to 15 wt% of the polyamic acid (page 44).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 8, Coat teaches all the limitations of claim 1 as discussed above.
Coat teaches that the basic compound used to neutralize the polyamic acid can be an inorganic base such as an alkali or alkaline earth metal hydroxide or an organic base such as trimethylamine, N,N-dimethylethylamine, N,N-dimethylpropylamine, triethylamine, tributylamine, N,N-dimethylethanolamine, diethyl-2-hydroxyethylamine, N,N-dimethylaniline, pyridine, N-methylpyrrole, N,N’dimethylpiperidine, and N,N,N’N’-tetraalkyl-alkaline diamines (page 45).
Regarding claims 9 and 20, Coat teaches all the limitations of claim 1 as discussed above.
The dispersing liquid of Coat is more than 50 wt% water and can include at least one other liquid such as ethanol, isopropanol, n-butanol, or isobutanol (page 42).
Regarding claim 10, Coat teaches all the limitations of claim 1 as discussed above.
Coat teaches that the composition comprises more than 50 wt% of water (page 42).
Regarding claims 17 and 18, Coat teaches all the limitations of claim 5 as discussed above.
Coat teaches that the polyamic acid can have structures that meet the claimed limitations (pages 13-14 and 43).
Regarding claim 19, Coat teaches all the limitations of claim 5 as discussed above.
Coat teaches that the polyamic acid can have recurring units with the formulas i-I, i-b, ii-a, ii-b, iii-a, and iii-b that meet the claimed limitations of formulas i-I, i-b, ii-a, ii-b, iii-a, and iii-b recited in the instant claims (pages 14-15 and 43).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783